Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-20 are currently pending in this application

	Claim Objections
Claim 11 objected to because of the following informalities:  
Claim 11, line 11 states “internal cavity, which air intake”, this should read “internal cavity, the air intake”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim 11: “injection means” is being interpreted to mean an air injector.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “substantially” in claims 12 and 20 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parente (5841079)
Regarding claim 11, Parente discloses an air intake (14, fig 1) of an aircraft turbojet engine (12, fig 1)nacelle extending along an axis X (annotated fig 3) in which an air stream circulates from upstream to downstream, the air intake extending circumferentially about axis X and comprising an internal wall (annotated fig 3) pointing to axis X to guide an internal air stream (air that flows inside the liner) and an external wall (annotated fig 3) which is opposite to the internal wall, to guide an external air stream (air that flows outside the engine), the walls being connected through a leading edge (annotated fig 3) and an internal partition wall (annotated fig 3) so as to delimit an annular cavity (annotated fig 3), the air intake comprising means for injecting (40, fig 3) configured to circulate a hot air stream (through holes 42, fig 3) circumferentially upstream and downstream (fig 4, the air will spread out in all directions meaning it will go upstream and downstream) into the annular cavity of the air intake to heat the internal wall, external wall and leading edge by heat exchange and at least one ventilation opening (32, fig 2, ventilation holes are formed all the way around the surface of the skin) formed in the external wall upstream (the duct is circular, so you can easily pick a point either upstream or downstream of where air is injected to use as a ventilation hole) of the injection means from the point of hot air stream injection into the air intake, to allow exhaust of the hot air stream after heating the internal cavity, which air intake comprising at least one acoustic member (28, 30, fig 2) positioned in the internal cavity facing the ventilation opening (there are two parts facing the ventilation opening, either the acoustic member section directly next to the ventilation opening or the acoustic member on the opposite side, see annotated fig 3), the acoustic member comprising at least one absorption material (36, fig 2) so as to modify acoustic resonant frequencies and attenuate acoustic waves formed in the internal cavity via the ventilation opening (this limitation represents functional language therefore it has to merely be capable of performing the claimed function, the honeycomb 36 is a material that can modify acoustic resonant frequencies and attenuate acoustic waves, therefore it meets the limitation).

    PNG
    media_image1.png
    419
    673
    media_image1.png
    Greyscale

Regarding claim 12, Parente discloses wherein, with the ventilation opening comprising a normal axis (annotated fig 3), the acoustic member comprises at least one acoustic surface extending substantially orthogonal to the normal of the ventilation opening (the acoustic surface mounted to the wall directly next to the ventilation opening will be orthogonal to the normal axis, as well as the wall on the other side).

Regarding claim 13, Parente discloses wherein, with the ventilation opening comprising a normal axis (annotated fig 3), the projection of the acoustic surface onto the plane of the ventilation opening along normal axis is greater than the ventilation opening (the acoustic surface takes up the entire lip while the opening only takes up a small portion of the wall so the projection will be bigger).

Regarding claim 14, Parente discloses wherein, with the ventilation opening comprising a normal axis (annotated fig 3), the acoustic surface being spaced from the ventilation opening along -4-Amdt date July 30, 2021 normal axis by a spacing distance, the spacing distance being greater than the length of the ventilation opening (the acoustic surface on the inner wall is spaced from the ventilation opening by many times that of the length of the ventilation opening).

Regarding claim 15, Parente discloses wherein, with the ventilation opening comprising a normal axis, the acoustic surface being spaced from the ventilation opening along normal axis by a spacing distance, the spacing distance being lower than twice the length of the ventilation opening (the acoustic surface on the side of the outer wall is attached right to the wall meaning it is zero lengths of the ventilation opening away).

Regarding claim 16, Parente discloses wherein the acoustic member is in the form of a corner piece (the acoustic member abuts the inner partition wall and another wall on the inside wall, meaning that it is a corner piece being placed against those walls) comprising an acoustic surface (30, fig 2) and a mounting surface (28, fig 3, 28 is the part that the honeycomb is mounted to).


Regarding claim 17, Parente discloses wherein the absorption material forms the acoustic surface (the honeycomb is the acoustic surface that absorbs acoustic waves).

Regarding claim 18, Parente discloses wherein the acoustic member is attached to the internal surface of the external wall (the acoustic member is attached to the wall the whole way around the structure).

Regarding claim 19, Parente discloses wherein the acoustic member is attached to the internal partition wall of the internal cavity (annotated fig 3, attachment point).

Regarding claim 20, Parente discloses wherein the internal partition wall comprises a concave portion extending substantially orthogonal to the normal of the ventilation opening (see annotated fig 3, there is no mention of where this orthogonal portion needs to be, so anywhere long the inner wall can fulfill this limitation).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN V MEILLER/Examiner, Art Unit 3741                                                                                                                                                                                                        
	
/ALAIN CHAU/Primary Examiner, Art Unit 3741